Citation Nr: 1142978	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-23 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel







INTRODUCTION

The Veteran served on active duty in the Army from August 1973 to August 1976.

This matter is before the Board of Veterans' Appeals (Board) from a July 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he contracted hepatitis C during military service.  Specifically, he claims that his only risk factor is inoculation from a contaminated air gun during serivce.  

For service connection to be granted for hepatitis C, the evidence must show that the Veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent evidence that there is a relationship between the claimed in-service injury and the Veteran's currently diagnosed hepatitis C.  

In this regard, the Board notes that risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.  This guidance further provides, with respect to the development of hepatitis claims:

While there is at least one case report of hepatitis B being transmitted by an air gun injection, thus far, there have been no case reports of hepatitis C being transmitted by an air gun transmission.  The source of infection is unknown in about 10 percent of acute hepatitis C cases and in 30 percent of chronic hepatitis C cases.  These infections may have come from blood-contaminated cuts or wounds, contaminated medical equipment or multi-dose vials of medications.

The large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it is biologically plausible. . . .

Here, on the Veteran's July 1973 enlistment and March 1976 separation examinations, the examiners noted no abnormalities, including body marks or tattoos, other than scars on the Veteran's face and left arm.  At those evaluations, the Veteran denied a history of jaundice or hepatitis.  

The Board acknowledges that service treatment records contain records of inoculations or vaccinations, but there are no findings indicative of hepatitis C during the Veteran's active service.  In August 1973, the Veteran was treated for facial swelling after receiving a shot the previous day.  He also complained of a blister on his hand.  He was counseled for drug abuse in April 1975.  A January 1976 personnel record notes that he used marijuana, but not by needle.

A July 2002 VA treatment record contains a diagnosis of hepatitis C.  In January 2004, the Veteran reported that he had had hepatitis since 1978 or 1979.  Risk factors included working as a dietary and laundry aide in the 1980's and 1990's, which resulted in several needle sticks; a left ear piercing; intravenous drug use over 20 years ago; crack use; and intranasal drug use in 2001 and 2002.  He denied tattoos, acupuncture, transfusions, dialysis, and hemophilia.

At an October 2004 VA general medical examination in connection with a claim for nonservice-connected pension, the Veteran gave a history of hepatitis C diagnosed by laboratory results.  He gave a history of snorting cocaine in the 1980's.  He denied any history of intravenous drug abuse, tattoos, body piercing, blood transfusion, organ transplant, high risk sexual behavior, or hemodialysis.  The assessment included chronic hepatitis C infection, "etiology most likely from snorting cocaine."

A September 2006 VA treatment record shows that the Veteran had a long history of substance abuse.  At a May 2007 VA liver, gall bladder, and pancreas examination, the Veteran denied a history of intravenous drug abuse, but acknowledged that he was a former user of heroin and intranasal cocaine.  He denied blood transfusions.  He reported being stuck by needles several times while working as a laundry worker in the Detroit, Michigan VAMC.  

The Veteran's representative has submitted the names of various scientific studies and publications to support the Veteran's contention that he contracted hepatitis C from an air gun inoculation.  See December 2008 Statement.

The Veteran's representative also notes that the March 1976 medical history report acknowledges a history of excessive bleeding after a tooth extraction, and contends that the Veteran was thereby exposed to blood borne antigens.  The Board notes that this is not a recognized risk factor for hepatitis C infection.

As this discussion indicates, the Veteran has four possible risk factors for hepatitis C - jet air gun inoculation during service, intranasal cocaine use before, during, and/or after service, ear piercing after service, and needle sticks after service.  The May 2007 VA examination report does not address jet air gun inoculation as a possible risk factor, nor does it contain an opinion that addresses the etiology of the Veteran's disease.  The Veteran contends that the May 2007 examination report is inaccurate.  Specifically, he claims that he did not tell the examiner that he had a history of intranasal cocaine abuse.  See July 2008 VA Form 9.

As previously discussed herein, there is no evidence of jet air gun inoculation in the STRs.  However, the Veteran is competent to assert the occurrence of air gun inoculation.   See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  The Board accepts the Veteran's assertion that he received a jet air gun inoculation during service.  Therefore, the Board agrees that the May 2007 examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Accordingly, an addendum should be provided regarding the nature and etiology of the Veteran's hepatitis C.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c).  

Further, there are outstanding records that need to be obtained.  The Veteran contends that he was diagnosed with hepatitis C at the Detroit, Michigan VA Medical Center (VAMC) in either 1978 or 1979.  He further contends that he has received treatment from this facility since his 1976 discharge.  The claims file contains treatment records from January 2004 to April 2007 but no records from 1976 to 2003 or any since April 2007.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the Veteran's VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of records of treatment that the Veteran may have received for his hepatitis C at the VAMC in Detroit, Michigan from August 1976 to December 2003 and since April 2007.

2. Then, return the May 2007 VA examination report to the examiner who conducted it.  Ask the examiner to closely review the entire record and to prepare an addendum addressing whether it is at least as likely as not that the Veteran's current hepatitis C is causally related to his active service or any incident therein.  In providing this opinion, the examiner should specifically address the in-service risk factor alleged by the Veteran (air gun inoculation), as well as any pre- or post-service risk factors (intranasal cocaine use, ear piercing,  and needle sticks).  It is essential that the report includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was, or was not, the source of the Veteran's Hepatitis C.  See VBA Fast Letter 04-13.  Also, the examiner should address the studies and publications mentioned in the representative's December 2008 statement.

All opinions expressed must be supported by complete rationale.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

If the examiner who conducted the May 2007 VA examination cannot be found, or if it is determined that another VA examination is necessary, schedule the Veteran for examination by an appropriate medical professional to determine the etiology of the Veteran's Hepatitis C.  All indicated tests and studies should be performed.  The claim folder, including all newly obtained evidence and a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  The aforementioned questions should be answered.  
3. Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


